DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 5/31/22 is acknowledged.  The traversal is on the ground(s) that there is no undue burden.  In light of the claim amendments this is found persuasive and the restriction is withdrawn.

REASONS FOR ALLOWANCE
Claims 1-20 have been allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the prior art neither teaches nor suggests a dielectric layer surrounding the first via plug, wherein the first via plug comprises a first group IV element and the dielectric layer comprises the first group IV element and a second group IV element.
Regarding claim 9, the prior art neither teaches nor suggests a first via plug passing through the dielectric layer, wherein the first via plug comprises a first group IV element, and the dielectric layer comprises the first group IV element, a second group IV element, a second compound, and a third compound comprising elements in the second compound and the first group IV element.
With respect to claim 14, the prior art neither teaches nor suggests a first via plug passing through the dielectric layer and the etching stop layer, wherein the first via plug comprises a first group IV element and a metallic compound comprising [[a]]the first group IV element, and the dielectric layer comprises the first group IV element and a second group IV element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        7/15/22